DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vermeulen et al. (US 2018/0133762).
Regarding Claims 1 and 2: Vermeulen teaches a method for removing adhering matter on a surface of an article, the method comprising the step of immersing a target surface of the article into a fluidized bed by placing the article on a mounting and moving the mounting table downward until the article is immersed in a fluidized bed (Fig. 2, element 120; [0032-0034]).

Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuehn (US 4,659,391).
Regarding Claims 1, 3, and 5:  Kuehn teaches a method for removing matter adhered to a surface of an article, the method comprising the step of immersing a target surface into a fluidized bed (col. 1, ll. 35-39; col. 2, ll. 52-59; col. 3, ll. 16-19), wherein the article is a molded object including a powder (e.g., sand) and a binding agent, and wherein the article is a core for casting (Fig. 4; col. 3, ll. 31-39). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kuehn (US 4,659,391) as applied to Claim 1, and further in view of Mindock, III (US 2014/0000831).
Regarding Claim 4:  Kuehn teaches the method of Claim 1 as discussed above.  Kuehn teaches that the article is a sand core for casting, but does not expressly disclose that it is obtained by a powder fixing lamination method.  However, Mindock teaches that it is known to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Musschoot et al. (US 4,662,425) teaches a method of removing adhered matter on a surface of an article, the method comprising the step of immersing a target surface of the article into a fluidized bed (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382.  The examiner can normally be reached on Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATASHA N CAMPBELL/             Primary Examiner, Art Unit 1714